Citation Nr: 0928326	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-34 620	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for gastric 
resection with vagotomy and hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1943 to March 
1944.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2006 rating decision in which the RO denied the 
Veteran's claim for a rating in excess of 40 percent for 
gastric resection with vagotomy and hiatal hernia.  In June 
2006, the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in October 2006, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in October 2006.

In March 2008, the Veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.  

In December 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the RO denied a rating in excess of 40 percent 
for the Veteran's gastric resection with vagotomy and hiatal 
hernia (as reflected in a June 2009 supplemental SOC (SSOC)) 
and returned the appeal to the Board for further 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran's gastric resection with vagotomy and hiatal 
hernia has been manifest by occasional abdominal pain and 
nausea, indigestion, heartburn regurgitation of acid, and 
weight loss; severe post-gastrectomy syndrome and severe 
impairment of health are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for gastric 
resection with vagotomy and hiatal hernia are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Codes 7308, 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision of the United 
Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court held that, in rating cases, VA must notify the 
claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a January 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for gastric resection with vagotomy and 
hiatal hernia, as well as what information and evidence must 
be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The May 2006 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the January 2006 letter.  A January 2009 letter 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

As regards the requirements of Vazquez-Flores, the January 
2009 letter specifically asked the Veteran to provide 
evidence of the effect that any worsening of his gastric 
resection with vagotomy and hiatal hernia has on his 
employment and daily life and provided general notice of the 
criteria necessary for entitlement to an increased disability 
rating, along with providing the rating criteria for 
postgastrectomy syndromes.  The letter also provided examples 
of the types of medical and lay evidence that the Veteran may 
submit that are relevant to establishing entitlement to 
increased compensation.  

After issuance of the January 2009 letter, and opportunity 
for the Veteran to respond, the June 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of February 2006, 
May 2008, and March 2009 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's March 2008 DRO hearing, along with various 
statements provided by the Veteran and his representative.  
The Board also finds that no additional RO action to further 
develop the record is warranted. 

The Board notes that the Veteran has indicated receiving 
treatment for gastric resection with vagotomy and hiatal 
hernia from Dr. M.  The RO issued the Veteran a January 2009 
letter requesting him to complete, sign and return a VA Form 
21-4142 (Authorization and Consent to Release Information to 
VA).  To date, however, no response has been received from 
the Veteran forwarding a signed VA Form 21-4142 for Dr. M.  
Without the Veteran's help, VA cannot obtain these records.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.   

Historically, by rating decision of April 1944, the RO 
granted service connection for ulcer, duodenal, and assigned 
an initial 0 percent, noncompensable, rating under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7305.  
In a March 1950 rating decision, the RO increased the rating 
for the Veteran's service-connected duodenal ulcer to 10 
percent, under DC 7305, effective February 10, 1950.  In a 
July 1952 rating decision, the RO increased the rating for 
duodenal ulcer under DC 7305 to 20 percent, effective April 
10, 1952.  In a February 1963 rating decision, the RO 
increased the rating for the Veteran's gastric reaction for 
duodenal ulcer under DC 7308 to 40 percent, effective 
February 20, 1963.  In a May 1963 rating decision, the RO 
increased the rating for gastric resection for duodenal ulcer 
to 60 percent under DC 7308, effective April 1, 1963.  In a 
February 1965 rating decision, the RO decreased the rating 
for gastric resection with vagotomy to 20 percent, under DC 
7308, effective May 1, 1965.  The RO increased the rating for 
the Veteran's gastric resection with vagotomy, hiatal hernia 
to 40 percent under DC 7308-7346, effective August 30, 1994, 
by rating decision of May 1995.  In December 2005, the 
Veteran filed his current claim for an increased rating.  In 
a May 2006 rating decision, the RO continued the 40 percent 
rating for gastric resection with vagotomy and hiatal hernia, 
pursuant to the provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7308.  

Under DC 7308, a disability rating of 20 percent is warranted 
for mild symptoms; infrequent episodes of epigastric distress 
with characteristic mild circulatory symptoms or continuous 
mild manifestations.  A disability rating of 40 percent is 
warranted for moderate symptoms; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  A 
maximum disability rating of 60 percent is warranted for 
severe symptoms; associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  38 
C.F.R. § 4.114, DC 7308.

In considering other applicable diagnostic codes, the Veteran 
has been diagnosed with gastroesophageal reflux disease 
(GERD), normally rated under DC 7346 for hiatal hernia.  38 
C.F.R. § 4.114, DC 7346 (2008).

Under Diagnostic Code 7346, a 10 percent rating is warranted 
where the disability is manifested by two or more of the 
symptoms for the 30 percent rating of less severity.  A 30 
percent rating is warranted where the disability is 
manifested by persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, productive of considerable 
impairment of health.  A maximum 60 percent rating is 
warranted where there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, DC 7346.

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for a 
rating in excess of 40 percent for service-connected gastric 
resection with vagotomy and hiatal hernia have not been met.
In this case, the medical evidence does not reflect that the 
Veteran's gastric resection with vagotomy and hiatal hernia 
is manifested by vomiting, hematemesis, melena, sweating, 
diarrhea, hypoglycemic symptoms, or weight loss with 
malnutrition and anemia.  

At the February 2006 VA examination, the Veteran reported 
gastroesophageal reflux approximately twice a day, especially 
with spicy or greasy food.  The examiner noted that the 
Veteran took Prevacid daily which has improved his reflux 
condition.  The examiner noted that the Veteran had no 
complaints of nausea, vomiting, hematemesis, melena, 
hypoglycemic reaction episodes, diarrhea, constipation, or 
history of weight gain or loss.  His weight was measured at 
170 pounds.  The examiner also noted that there was no 
clinical sign of anemia.  The examiner's impression was 
hiatal hernia and GERD presently controlled with medication.

The May 2008 VA examiner noted that the Veteran's only 
symptoms are a gnawing feeling in his mid epigastrium.  The 
Veteran reported some regurgitation, but no emesis or 
hematemesis and only occasional constipation or diarrhea.  
The examiner opined that the Veteran's weight, 155 pounds (a 
loss of 15 pounds since the February 2006 examination), was 
stable for him at this juncture in his life and that there 
was no history of dumping syndrome or anemia.  The examiner 
also noted that the Veteran took Prilosec daily with 
excellent effect.  The examiner's impression was hiatal 
hernia with occasional symptoms of gastric contents 
substernally and a feeling of fullness.

The March 2009 VA examiner opined that the Veteran had mild 
to moderate GERD.  The examiner noted that the Veteran 
complained of occasional abdominal pain and nausea, 
indigestion and heartburn 3 to 4 times per week, 
regurgitation of acid in his mouth 2 to 3 times per week, and 
weight loss of approximately 30 pounds over the past year.  
The Veteran stated that he took Prilosec for his indigestion, 
and he denied any diarrhea or constipation.  Upon 
examination, the examiner noted that there were no signs of 
malnutrition or anemia.  The examiner did not note any 
hypoglycemic symptoms or sweating.  The Veteran's weight 
measured 150 pounds.  The examiner's impression was mild to 
moderate upper gastrointestinal symptoms.

In addition to the medical evidence, in adjudicating this 
claim, the Board has considered the assertions of the Veteran 
and his representative; however, none of this evidence 
provides a basis for allowance of the claim.  As indicated 
above, the claim turns on the medical matter of whether the 
Veteran's service-connected gastric resection with vagotomy 
and hiatal hernia more closely resembles a moderate or severe 
disability picture and if such disability is productive of 
more than considerable impairment of health.  The statements 
and testimony provided by the Veteran do not indicate that a 
rating in excess of 40 percent is warranted.  

In an October 2008 statement from the Veteran's 
representative, it is asserted that the Veteran has dumping 
syndrome, nausea, weight loss with malnutrition, diarrhea and 
circulatory disturbance after meals.  Significantly, there is 
no medical evidence indicating the Veteran has malnutrition, 
diarrhea, or circulatory disturbance.  In his testimony, the 
Veteran asserts that he experiences nausea after eating and 
has lost approximately 25 pounds in the last year.  During 
the Veteran's March 2009 VA examination, the examiner noted 
that although the Veteran has lost approximately 30 pounds in 
the past year; there is no sign of malnourishment or anemia.  
In this regard, the Board should point out that the veteran's 
weight loss since his February 2006 examination actually 
measured 20 pounds.  The Veteran did not report that he 
experiences sweating, hypoglycemic symptoms, diarrhea, 
malnutrition, or anemia.  In addition, after review of the 
claims file, the March 2009 examiner opined that that the 
symptomatology associated with the Veteran's gastric 
resection with vagotomy and hiatal hernia reflected a mild to 
moderate disability picture.

Thus, the medical evidence indicates that the Veteran's 
gastric resection with vagotomy and hiatal hernia is not 
severe in that it has not been manifest by sweating, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia, and a 60 percent rating in therefore 
not warranted under DC 7308.

Moreover, the February 2006, May 2008, and March 2009 VA 
examination reports reflect that the Veteran has not had 
vomiting, hematemesis or melena with moderate anemia, or 
other symptom combinations productive of severe impairment of 
health.  Thus, the criteria for any increased rating under 
Diagnostic Code 7346 likewise have not been met.

The above determinations are based on consideration of 
applicable provisions of VA's rating schedule.  As the 
Veteran has not asserted his entitlement to an extra-
schedular rating for gastric resection with vagotomy and 
hiatal hernia, and such is not otherwise raised by the 
evidence of record, further discussion regarding extra-
schedular rating is unnecessary.  See Colayong v. West, 12 
Vet. App. 524, 536 (1999).

For all the foregoing reasons, the Board concludes that there 
is no basis for staged rating of the Veteran's gastric 
resection with vagotomy and hiatal hernia, pursuant to Hart, 
and that the claim for a rating in excess of 40 percent for 
this disability must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of an 
increased rating, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2008); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for gastric resection with 
vagotomy and hiatal hernia is denied.

____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


